Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. ■
PER CURIAM:
Raymond Edward Chestnut appeals the district court’s order denying relief on his motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Chestnut, No. 4:05-cr-01044-RBH-1 (D.S.C. Apr. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.